t c summary opinion united_states tax_court ronald colquitt petitioner v commissioner of internal revenue respondent docket no 15771-07s filed date ronald colquitt pro_se dorit shaybani-rad for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case on date respondent issued a notice_of_deficiency which determined that petitioner failed to report certain items of income for the tax_year respondent determined a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure after concessions by both parties the only issue that remains is whether petitioner was required to report as income dollar_figure received from his former employer as a result of his wrongful termination claim background petitioner resided in california when he filed his petition some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference portions of the record have been sealed at the request of petitioner at the time of the controversy underlying this case petitioner was employed as a private investigator during the course of his employment petitioner suffered from a physical injury or sickness while on an assignment his employer asked him to continue working despite the injury or sickness and when petitioner refused he was fired subsequently petitioner filed suit against the former employer and ultimately received dollar_figure on his claim in petitioner timely filed a form_1040 u s individual_income_tax_return for the tax_year petitioner did not report the dollar_figure recovery as income petitioner’s former employer did however report the payment to respondent by filing a form misc miscellaneous income discussion gross_income includes all income from whatever source derived unless specifically excluded sec_61 sec_61 is broadly interpreted but exclusions from income are narrowly defined 515_us_323 sec_104 excludes damages received on account of personal physical injury or physical sickness to qualify under sec_104 taxpayers must show the underlying cause of action was based upon tort or tort-type rights and the damages were received on account of personal physical injuries or physical sickness id pincite sec_1_104-1 income_tax regs i tort-based claim the sec_104 requirement that petitioner’s claim arise from a tort or tort-type rights obligates us to examine state law because state law determines the nature of the claim venable v commissioner tcmemo_2003_240 affd 110_fedappx_421 5th cir under california law an employer’s right to fire an at-will employee is limited by public policy considerations tameny v atl richfield co p 2d cal at- will employees may recover tort damages from employers if they can show they were discharged in contravention of fundamental public policy id pincite to prevail employees must show that important public constitutional or statutory interests were contravened silo v chw med found p 3d cal the california labor code forbids employers from requiring or allowing any employee to be in any place of employment that is not safe and healthful cal lab code sec_6402 west moreover an employee cannot be discharged for refusing to perform work which would result in a violation of the california labor code and where the violation would create a real and apparent hazard to that employee or to fellow employees cal lab code sec_6311 west petitioner did have tort-based claims against his employer the record suggests at least two separate theories of recovery first the employer’s insistence that petitioner continue working in the conditions that caused his injury or sickness violated cal lab code sec_6402 and could therefore support a claim of negligence per se second the termination of petitioner’s employment because he refused to continue working in those conditions violated cal lab code sec_6311 and the underlying public policy of ensuring safe workplace conditions that would support a claim for wrongful termination we are unpersuaded by respondent’s argument that petitioner’s wrongful termination claim could have been grounded in contract 16_fsupp2d_1181 e d cal in the janda case bylaws approved and adopted by the hospital’s governing board were mutually binding on the hospital and the plaintiff-physician creating an implied- in-fact contract between the parties id as a result the nondiscrimination provision in the bylaws limited the hospital’s ability to terminate the plaintiff’s employment the plaintiff based his wrongful termination on that implied contractual restriction here there is nothing in the record that indicates the existence of any express or implied contractual limitations on the employer’s ability to terminate petitioner’s employment ii physical injury or physical sickness for payments made after date congress amended sec_104 to limit the exclusion to amounts received only for physical injuries small_business job protection act of publaw_104_188 sec 110_stat_1838 under prior 2it is also noted that a few months after petitioner’s recovery on his claim california enacted a regulation specifically addressing the injury or sickness petitioner suffered cal code regs sec law the exclusion had also been granted for nonphysical injuries h conf rept pincite 1996_3_cb_741 we must again look to the nature of petitioner’s underlying claim to determine whether the payment received was for a physical injury or sickness see connolly v commissioner tcmemo_2007_98 the determining factor is the payor’s intent or dominant reason for making the payment see vincent v commissioner tcmemo_2005_95 this is generally determined by reference to the stated reasons for the payment and the accompanying factual setting 98_tc_1 king- knoll v commissioner tcmemo_2003_277 however a general release that is broad and inclusive gives no indication as to the nature of the underlying claim connolly v commissioner supra if the reason for the payment is not thereby expressly given the payor’s intent must be determined from all the surrounding facts and circumstances henderson v commissioner tcmemo_2003_168 affd 104_fedappx_47 9th cir in the sealed portion of the record the reasons given for the payment were general and unspecific thus they are not dispositive as to the nature of petitioner’s claim however that portion of the record does specifically refer to petitioner’s wrongful termination allegation and makes no mention of any claim for negligence this suggests the settlement proceeds were intended as payment only for petitioner’s wrongful termination claim in turn damages petitioner received for that wrongful termination claim were not on account of physical injury or sickness in order to meet the physical injury or sickness requirement of sec_104 petitioner must show that his former employer’s actions caused or exacerbated his injury or sickness see vincent v commissioner supra in the vincent case the taxpayer suffered from active peptic ulcer disease and was fired by her employer while on disability leave in her suit against her employer the taxpayer claimed she was wrongfully terminated in violation of california’s fair employment and housing act because she did not allege that her employer’s actions caused or exacerbated her condition we found that the jury did not consider this issue and therefore could not have awarded any portion of the damages on the basis of a claim for personal physical injuries we also found that the jury awarded damages solely on the basis of the employer’s discriminatory actions which caused the taxpayer’s lost wages and mental distress accordingly we held the taxpayer was not entitled to exclusion under sec_104 petitioner has likewise not shown the required causal relationship that he was physically injured or sick rendered his termination wrongful but this is not enough for exclusion under sec_104 he must demonstrate that he received the payment on account of the physical injury or sickness he has not done so the evidence in the record indicates that the recovery was intended as additional pay and benefits the employer’s filing of the form 1099-misc confirms this as in connolly v commissioner supra it indicates the employer intended the payment to be for a nonphysical injury or sickness as the payment petitioner received would undoubtedly have been taxed as income if he had not been wrongfully terminated permitting the exclusion would grant him a windfall the supreme court noted this defect in the prior_law we concede that the original provision’s language does go beyond what one might expect a purely tax-policy- related human capital rationale to justify that is because the language excludes from taxation not only those damages that aim to substitute for a victim’s physical or personal well-being--personal assets that the government does not tax and would not have taxed had the victim not lost them it also excludes from taxation those damages that substitute say for lost wages which would have been taxed had the victim earned them to that extent the provision can make the compensated taxpayer better off from a tax perspective than had the personal injury not taken place 519_us_79 the addition of the physical injury requirement by the amendment was clearly meant to prevent this even assuming that a portion of petitioner’s recovery was attributable to a negligence claim and therefore compensation_for physical injury or sickness he has not demonstrated how much of the recovery should be apportioned to that claim because the court is not allowed to make that allocation the entire amount is not excludable under sec_104 see whitehead v commissioner tcmemo_1980_508 for these reasons we hold that the payment to petitioner was not damages received on account of personal physical injury or sickness and therefore is not excludable from income under sec_104 to reflect the foregoing decision will be entered under rule
